Citation Nr: 1515661	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  07-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of the right knee, currently evaluated as 10 percent disabling.  

2.  Entitlement to an initial evaluation in excess of 10 percent for subluxation of the right knee.

3.  Entitlement to an increased rating for osteoarthritis of the left knee, currently evaluated as 10 percent disabling.  

4.  Entitlement to an initial evaluation in excess of 10 percent for subluxation of the left knee.

5.  Entitlement to a temporary total rating pursuant to the provisions of 38 C.F.R. § 4.30, following knee surgery in December 1994.




REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1985 to January 1988.

This matter came before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran has been afforded four hearings in her appeal, before a Decision Review Officer (DRO) in September 2008, and before Veterans Law Judges (VLJs) in September 2011, in May 2012, and in October 2012.  Transcripts of her hearings have been associated with the record.  

The appeal was remanded for additional development and action by the agency of original jurisdiction (AOJ) in February 2009, March 2012, February 2013, and February 2014.  While the appeal was most recently in remand status, the AOJ awarded separate 10 percent evaluations for each knee under the criteria for lateral instability or recurrent subluxation of the knee joint, characterizing this disability as impairment of the knee.  The AOJ also continued the previous 10 percent evaluations for osteoarthritis of the knees.


FINDINGS OF FACT

1.  Osteoarthritis of the right knee is manifested, at worst, by 2 degrees of extension and 103 degrees of flexion.

2.  For the entire period covered by this claim, subluxation of the right knee has been manifested by no more than slight impairment.

3.  For the period covered by this claim that is prior to February 18, 2007, osteoarthritis of the left knee was manifested, at worst, by 30 degrees of extension and 130 degrees of flexion.

4.  For the period from February 19, 2007, osteoarthritis of the left knee was manifested, at worst, by 5 degrees of extension and 75 degrees of flexion.

5.  For the entire period covered by this claim, subluxation of the left knee is manifested by no more than slight impairment.

6.  The Veteran underwent surgery at a non-VA facility in December 1994; her claim of entitlement to a temporary total rating based on convalescence was received in September 2005.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for osteoarthritis of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5258, 5259, 5260, 5261 (2014).

2.  For the period of time covered by this claim that is prior to April 29, 2014, the criteria for a separate 10 percent evaluation for subluxation of the right knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

3.  The criteria for an initial evaluation in excess of 10 percent for subluxation of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

4.  For the period covered by this claim that is prior to February 18, 2007, the criteria for a 40 percent evaluation for osteoarthritis of the left knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5258, 5259, 5260, 5261 (2014).

5.  For the period from February 18, 2007, the criteria for an evaluation in excess of 10 percent for osteoarthritis of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5258, 5259, 5260, 5261 (2014).

6.  For the entire period covered by this claim that is prior to April 29, 2014, the criteria for a separate 10 percent evaluation for subluxation of the left knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

7.  The criteria for an initial evaluation in excess of 10 percent for subluxation of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

8.  The Veteran's claim of entitlement to a temporary total evaluation based on convalescence was not timely.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

A letter dated in October 2005 discussed the evidence necessary to support a claim for increase.  The evidence of record was listed and the Veteran was advised of the allocation of duties between her and VA.  

In July 2008 the Veteran was provided with the specific criteria under which her knee disabilities are evaluated.  She was also advised of the manner in which VA determines disability ratings.  In March 2014 she was provided notice as to the manner in which VA determines effective dates.

Subsequent correspondence advised the Veteran of the status of her claim.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

With respect to VA's duty to assist, VA and private treatment records have been obtained and associated with the record.  VA examinations have been conducted.  The Board finds that, in conjunction with the other reports of record, the most recent examination report is adequate, in that the examination was conducted by clinician who reviewed the record, interviewed the Veteran, and performed appropriate evaluations.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

Finally, the Board notes that the Veteran also was afforded hearings before a DRO and the undersigned VLJs, during which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issues on appeal were addressed during the hearings and the submission of additional evidence was suggested.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the RO or Board hearings. 

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2013); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

In cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case the Board has concluded that the disabilities have changed as outlined in the following analysis but that uniform evaluations are warranted for within the staged periods considered below.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Records from Jersey Shore Medical Center indicate that the Veteran underwent surgery on her left knee in December 1994.  The final diagnosis was subluxating patella and loose body of the left knee.  In January 1995 the Veteran was cleared by her surgeon to return to light duty.

A February 2001 form completed by the Veteran indicates that she sought Worker's Compensation following an injury in November 2000.

A VA outpatient record dated in September 2004 notes tenderness to palpation of the patellae.  Mild effusion was noted bilaterally.  There was no joint line tenderness and no ligamental laxity.  McMurray's test was negative.  Motor strength was 5/5 with no focal deficits.  

An October 2004 VA MRI of the right knee revealed mild cartilage thinning.  There was otherwise no evidence of ligamentous or meniscal injury.

A November 2004 VA progress note indicates mild effusion in both knees.  There was no focal ligamentous or meniscal pathology based on physical examination.

On VA examination in October 2005, the Veteran's history was reviewed.  She complained of constant pain which was aggravated by walking and negotiating steps.  She indicated that her pain was 5-8/10 on the right and 6-7/10 on the left.  Physical examination of the right knee revealed no gross deformity.  Range of motion was from zero to 135 degrees without pain.  There was no pain or change in range of motion following five repetitions of range of motion.  There was mild weakness, lack of endurance, and fatigue after five repetitions.  There was tenderness to palpation over the lateral joint line as well as the lateral aspect of the kneecap.  There was no evidence of ligamentous laxity, and McMurray's test was negative.  Physical examination of the left knee revealed no gross deformity and no joint effusion.  Range of motion was from zero to 135 degrees without pain.  There was no pain following five repetitions of range of motion; however, there was evidence of fatigue, lack of endurance, and lack of 30 degrees in terminal extension after such repetitive motion.  There was no tenderness to palpation over the joint line.  Tenderness was noted over the medial aspect of the kneecap.  There was no evidence of ligamentous laxity and McMurray's test was negative.  The Veteran's gait was normal.  

A subsequent November 2005 MRI of the right knee revealed no meniscal or ligamentous tear.  The interpreting provider noted a suspected patellar tracking abnormality.  MRI of the left knee revealed mucoid degeneration of the posterior horns of the medial and lateral meniscus, mucoid degeneration of the posterior cruciate ligament, and suspected patellar tracking abnormality with lateral subluxation of the patella.

Records from A.S., M.D. dated in December 2005, indicate the Veteran's complaints of pain and giving out of her right knee.  Examination revealed diffuse swelling and marked medial joint tenderness.  Range of motion was limited and painful in terminal flexion and extension.  There was no ligamentous laxity.  X-rays did not reveal evidence of bony pathology.  The impression was possible meniscal tear.  

A January 2006 record by Dr. A.S. indicates that the Veteran's quadriceps strength was weak.  Physical therapy was recommended.  Subsequently in January 2006, the Veteran was noted to have improved with therapy.  An additional January 2006 record by this provider indicates that the Veteran could return to light duty as of January 26, 2006.

A January 2006 VA physical medicine treatment record notes the Veteran's history of bilateral knee pain.  She reported that she had sustained a recent right knee work related injury.  She indicated that an MRI was negative.  Objectively, there was effusion of the patellar tendon on the right and lateral facet tenderness.  On the left, there was milder facet tenderness and no joint line tenderness.  The Veteran's gait was not antalgic.  An addendum to the January 2006 record indicates that the Veteran had significant pain with palpation to the right knee.  In February 2006 the Veteran was noted to have full range of motion of the knee, with no effusion and no ligamentous laxity.  

A September 2006 record from C.J.S., M.D., P.A. indicates that the Veteran was seen in follow up after a December 2005 work related injury to her right knee.  Physical examination of the right knee revealed no effusion or significant swelling, no erythema, and no ecchymosis.  There was no tenderness to  palpation.  Range of  motion was from zero to 130 degrees.  There was no instability.  Physical examination of the left knee revealed no effusion, swelling, erythema, or ecchymosis.  The left knee was nontender to palpation.  Range of motion was from zero to 130 degrees.  There was no instability.  Dr. C.J.S. indicated that he saw no reason for any type of arthroscopic surgery and that the Veteran should return to work full duty with no restrictions.  

In December 2006, Dr. C.J.S. noted the Veteran's complaint of left knee pain.  She denied injury or trauma.  She denied giving way.  Physical examination revealed no effusion, erythema, or ecchymosis.  There was mild tenderness to patellar grind.  Range of motion was from zero to 140 degrees.  There was no instability.  

Upon VA examination on February 18, 2007, the Veteran's history was reviewed.  She complained of intermittent, aching pain, aggravated by prolonged sitting and standing, as well as negotiating stairs.  She did not report additional limitations after repetitive use or during flare-ups.  Physical examination of the right knee revealed no gross deformity and no joint effusion.  There was tenderness around the kneecap.  Range of motion was from zero to 135 degrees with pain at the end of range of motion.  There was no change in range of motion or pain following five repetitions.  There was no evidence of fatigue, lack of endurance, or weakness.  Anterior drawer, Lachman's, and McMurray's tests were negative.  Examination of the left knee revealed no gross deformity or joint effusion.  Range of motion was from zero to 140 degrees with pain at the end of range of motion.  Pain and range of motion remained the same following five repetitions.  There was no evidence of fatigue, weakness, or lack of endurance.  Anterior drawer, Lachman's, and McMurray's tests were negative.  There was no joint line tenderness.  The Veteran's gait was normal.

A private physical therapy record dated in April 2007 indicates that the Veteran was receiving treatment for an injury to the left knee that occurred in March 2007.  Physical examination revealed the medial patellar glide was hypermobile and that inferior and superior patellar glide were normal.  There was mild generalized joint effusion on the left.  The Veteran complained of pain over the anterior, lateral, and medial joint lines.  Range of motion was from zero to 85 on the left and from zero to 110 on the right.  Apprehension and McMurray tests were negative.  

An April 2007 report from a physician at the Ft. Monmouth occupational health clinic to the Veteran's employer indicates that the Veteran injured her left knee at the gym, and was released to work with restrictions.  In May 2007, this physician released the Veteran to work with restrictions of caution while squatting, kneeling, and stair climbing, as well as no prolonged standing or running.  In July 2007 the Veteran was seen in follow up, and advised to continue full duty, with restrictions on squatting, kneeling, and stair climbing.  

May 2007 records from F.A.D., M.D. indicate that the Veteran had full extension and 120 degrees of flexion on the left.  Patellofemoral tracking was good, and there was no significant effusion.  

During her February 2008 DRO hearing, the Veteran testified that she had been given braces for both knees by VA.  She noted that the disability affected her job performance and activities of daily living.  She indicated that she had pain throughout the day, with fatigability and swelling.  She also indicated that she experienced instability and giving way.  She related that she had been told that she was too young for knee replacement, but that it was likely in her future.

On VA examination in March 2008, the Veteran's history was reviewed.  She indicated that she experienced flare-ups about once per month, which required her to rest and elevate her legs.  She noted that she had not called in sick during the year due to knee pain.  The examiner noted that X-rays in February 2007 revealed mild degenerative joint disease and that a November 2005 MRI had shown a probable patellar tracking abnormality with slight lateral subluxation of both patellas.  Physical examination revealed tenderness medial to the patellae, worse on the left.  There was mild crepitance on the left and none on the right.  Both knees were stable times four without joint line tenderness and negative McMurray's test.  With repeated flexion and extension, the Veteran had some pain on the left and none on the right.  There was no weakness, fatigue, incoordination, or decreased range of motion reported.  Both knees extended painlessly to 2 degrees.  Flexion on the right was to 103 degrees without pain, and flexion on the left was to 98 degrees with some pain.  The examiner noted that the Veteran did not appear to be giving full effort.  There was no patellar laxity.  The diagnoses were bilateral patellar subluxation in the past but none in the last 15 years, left knee mild degenerative joint disease and tenderness of the knee, and right knee with normal examination.  The examiner noted that there had been a patellar tracking problem on the left in the past, and that there had been subluxation of the right knee in the distant past but none recently.  

In August 2008 the Veteran submitted various statements by friends and her mother.  Her mother indicated that the Veteran had severe swelling and that it caused difficulty with activities such as household chores and standing in line.  She noted that the Veteran had excruciating pain on climbing stairs, standing, stooping, and kneeling.  She stated that the Veteran was unable to qualify in her position as a police officer, and lost her job after 23 years of service.  Statements from the Veteran's friends described the impact of her knee disabilities on her daily functioning.  

In a September 2008 statement, a VA physician noted that the Veteran's inability to perform certain maneuvers led to the loss of her position in law enforcement.  He indicated that the Veteran could not squat, endure repetitive movements, or stand for prolonged periods.  He further noted that the Veteran's knee gave out and had bouts of hamstring spasm limiting range of motion.  He did not specify which knee.

During her September 2008 Board hearing, the Veteran's representative noted that the Veteran had been unable to complete weapons qualification due to her knee disability, but that she had been administratively reassigned to a new position.  He indicated that the Veteran had experienced marked instability of both knees.  

An October 2009 VA physical therapy note indicates the Veteran's report of pain, swelling, cracking, and a sensation of giving way.  Physical examination revealed full, active range of motion.  The patellae were hypermobile with apprehension and pain.  There was no laxity of the ligaments.  McMurray test was painful but produced no click.  

A November 2009 VA physical therapy record cautions that strengthening at extremes of knee flexion be avoided "given patellar instability".  

A VA examination was carried out in January 2010.  The examiner noted that he had evaluated the Veteran in February 2007.  The Veteran reported intermittent pain, of 8/10 on the left and 7/10 on the right.  She endorsed swelling, clicking, buckling, and locking.  The examiner noted that MRI of December 2009 revealed degenerative changes.  Examination of the right knee revealed no gross deformity and no joint effusion or joint line tenderness.  There was tenderness to palpation over the lateral aspect of the patella.  Range of motion was from zero to 110 degrees with pain at the end of range of motion.  Pain and range of motion remained the same following three repetitions.  There was no evidence of fatigue, weakness, or lack of endurance.  Anterior drawer, Lachman's, and McMurray tests were negative.  Examination of the left knee revealed no effusion.  There was mild tenderness over the medial and inferior aspects of the patella on palpation.  There was no joint line tenderness.  Range of motion was from zero to 100 degrees with pain at the end of the range of motion.  Pain and range of motion remained unchanged following three repetitions.  There was no evidence of fatigue, weakness, or lack of endurance.  Anterior drawer, Lachman's, and McMurray tests were negative.  The Veteran's gait was normal without assistive devices.  

A January 2011 record from S.M., M.D. notes the Veteran's complaints of back and knee pain.  She was advised to continue physical therapy.  

During her September 2011 Board hearing, the Veteran testified that she had been placed in an administrative role as a police officer due to her disability.  She noted that knee replacement had been discussed, but that it was not advised due to her age.

During her May 2012 Board hearing, the Veteran testified that her knees sometimes gave out without warning.  She indicated that she had been reassigned to an administrative position due to her disability.  She stated that she had worn knee braces for many years.  She described difficulty walking and indicated that she had fallen on numerous occasions.  

During her October 2012 Board hearing, the Veteran described the injuries she had sustained to her knees and how they impacted her employment.  She testified that injections in both knees had been advised.  She indicated that she currently received treatment only through VA.  

The June 2013 report of a left knee MRI indicates degenerative changes, mucoid degenerative change within both menisci, grade I sprain of the medial collateral ligament, effusion, and other nonspecific findings.  

A June 2013 report from the Jersey Shore University Medical Center emergency department notes the Veteran's complaint of left knee pain.  She denied injury.  Range of motion was intact.  Mild swelling of the left knee was noted, as well as pain on extension.  There was no warmth or erythema.  There was mild tenderness over the anterior knee.  X-rays revealed moderate degenerative changes, but no dislocation or fracture, and no effusion.  The Veteran was discharged with crutches and an Ace wrap.  

A subsequent, additional June 2013 left knee MRI revealed degenerative changes, grade I sprain of the medial collateral ligament, and joint effusion.  An additional June 2013 MRI revealed degenerative changes, grade I sprain of the medial collateral ligament, and mild mucoid degenerative change within the posterior horn of the medial meniscus and both horns of the lateral meniscus.

A July 2013 record from A.D., M.D. notes the Veteran's complaint of constant sharp pain, constant moderate stiffness, and intermittent painful locking in both knees.  Physical examination revealed an antalgic gait, extension to zero degrees, and flexion to 135 degrees with pain.  Alignment of the left knee was neutral, and there was no swelling, ecchymosis, or effusion.  There was no atrophy.  There was tenderness to the medial joint line.  The impression was left chondromalacia, left lateral meniscus tear, and left knee osteoarthritis.  Dr. D. indicated that the possibility of total knee arthroplasty was discussed.  

An additional VA examination was carried out in July 2013.  The Veteran's history was reviewed.  She endorsed flare-ups of pain but did not describe functional limitations caused by them.  Range of motion testing revealed right knee motion from zero to 110 degrees, with pain beginning at 110 degrees.  On the left, the Veteran had motion from zero to 80 degrees with pain beginning at 80 degrees.  Following repetitive motion, there was no change on the right.  On the left, post-test flexion was to 75 degrees and extension was to 5 degrees.  Both knees were tender to palpation.  Muscle strength was 5/5 on the right and 4/5 on the left.  There was no anterior, posterior, or medial-lateral instability.  The examiner indicated that the Veteran had experienced meniscal conditions.  He indicated that she had residuals on the left, manifested by pain on movement.  

On September 24, 2013, the Veteran underwent a left knee arthroscopic lateral partial meniscectomy and chondroplasty in a non-VA facility.  She was released to work on October 14, 2013.  As she did not require at least one month of convalescence, the provisions of 38 C.F.R. § 4.30 are not applicable.   

In a February 2014 private medical record, it was noted that the Veteran's date of symptom/injury was January 26, 2014 and that she could return to work on February 10, 2014.  

On follow-up in March 2014, Dr. D. noted that the Veteran's patellofemoral symptoms and quadriceps strength had improved.  Physical examination revealed mild swelling and joint effusion.  Crepitus was felt medially and patellofemoral with range of motion.  There was no muscle atrophy, and muscle strength was 5/5.  

On VA examination in May 2014, the Veteran's history was reviewed.  The diagnoses were bilateral degenerative joint disease of the knees and bilateral subluxating patellae.  The Veteran complained of 10/10 pain on the left, with clicking, buckling, grinding, swelling, and locking.  She related that she had received an injection to the knee without relief from pain.  She reported that she had undergone arthroscopic surgery in 2013.  On the right, the Veteran reported 8/10 pain, with swelling, clicking, buckling, popping, and locking.  She indicated that an injection had not relieved her pain.  Range of motion testing on the right revealed flexion to 115 degrees with pain at 95 degrees, and full extension with no objective evidence of pain.  On the left, flexion was to 80 degrees with pain at 80 degrees, and extension was full with no objective evidence of pain.  Motion was not changed following repetitive motion testing.  Functional impairment was described by the examiner as less movement than normal; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  There was pain to palpation.  Muscle strength testing was 5/5 bilaterally.  There was no anterior instability on Lachman's test, posterior instability on posterior drawer test, or medial-lateral instability.  There was evidence of recurrent patellar subluxation/dislocation, which the examiner characterized as slight.  The examiner acknowledged that the Veteran had undergone meniscectomy on the left in 1994 and 2013, but stated that there were no residual signs or symptoms from those procedures.  He further stated that the Veteran's report of buckling was related to the patellar subluxation.  He also indicated that on flare-up, there would be no additional loss of range of motion or joint function due to pain, fatigue, or lack of endurance.  

The Veteran's right knee osteoarthritis disability is evaluated as 10 percent disabling pursuant to diagnostic code 5010-5260.  The left knee osteoarthritis disability is evaluated as 10 percent disabling pursuant to diagnostic code 5010-5261.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen. 38 C.F.R. § 4.27. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Traumatic arthritis will be rated as degenerative arthritis under Diagnostic Code 5010.

Ankylosis of the knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees.  If ankylosis is in flexion between 20 and 45 degrees, a 50 percent evaluation is warranted.  If ankylosis is extremely unfavorable at an angle of 45 degrees or more, a 60 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Recurrent subluxation or lateral instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

A 20 percent evaluation may be assigned where there is evidence of dislocated semilunar cartilage, with frequent episodes of 'locking,' pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

A 10 percent evaluation is assigned for removal of semilunar cartilage, symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is for assignment for extension limited to 20 degrees. A 40 percent evaluation is warranted for extension limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  Two of those GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

Another VA GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.

The Board notes that additional evidence was submitted by the Veteran following the issuance of the supplemental statement of the case in August 2014.  As she also submitted a waiver of agency of original jurisdiction review in October 2014, the Board may consider this evidence in the first instance.

The current evaluation of the Veteran's right knee osteoarthritis contemplates the presence of periarticular pathology and painful motion on flexion.  It also contemplates limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, the Veteran's right knee osteoarthritis must approximate the functional equivalent of limitation of flexion to 30 degrees.  Such is not shown by the evidence of record.  Rather, the evidence pertaining to the appeal period reflects that flexion was limited, at worst, to 103 degrees.  Extension has at worst been limited to 2 degrees which does not meet the criteria for a separate compensable rating pursuant to Diagnostic Code 5261.  

The current evaluation of the left knee contemplates the presence of periarticular pathology and painful motion on extension.  It also contemplates limitation of extension to 10 degrees.  To warrant a higher evaluation, the disability must approximate the functional equivalent of limitation of extension to 15 degrees for a 20 percent evaluation, limitation of extension to 20 degrees for a 30 percent evaluation, and limitation of extension to 30 degrees for a 40 percent evaluation.    The Board observes that for the period prior to February 18, 2007, the criteria for an evaluation of 40 percent have been met for the Veteran's left knee disability.  In that regard, the October 2005 VA examiner identified lack of 30 degrees in terminal extension of the left knee following repetitive motion.  The first indication of normal extension on repetition following the October 2005 VA examination dates to the VA examination of February 2007, when repetitive use was tested.  Thus, for the period prior to February 18, 2007, the Board concludes that the appropriate evaluation for the Veteran's left knee osteoarthritis is 40 percent.

For the period subsequent to February 18, 2007, the Board finds that the currently assigned 10 percent rating is applicable.  During these periods, the evidence pertaining to the Veteran's left knee reflects that she had extension at worst limited to 5 degrees on VA examination in July 2013; there is no indication of the functional equivalent of  limitation of extension to 15 degrees for this period.  Moreover, there is no indication that she experienced limitation of flexion that would warrant a separate evaluation under the criteria for evaluation of such.  Rather, flexion was limited, at worst, to 75 degrees.  Thus, the 10 percent evaluation currently in place is appropriate for the period subsequent to February 18, 2007.  

The Board has also considered whether a higher evaluation is warranted for the Veteran's left knee pursuant to the criteria addressing damage to the semilunar cartilage or symptomatic removal thereof.  As noted, the criteria provides a 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of locking pain and effusion into the joint, and a 10 percent evaluation for symptomatic removal of the semilunar cartilage.  The July 2013 examiner found that the Veteran had a meniscal condition on the left which manifested by frequent episodes of joint pain.  The examiner also indicated that the Veteran had a left meniscectomy which resulted in residuals of pain on movement.  Such pain on movement is already contemplated by the currently assigned ratings for limitation of extension.  The 2014 examiner found no residual signs and/or symptoms due to the meniscectomy.  In June 2010, the Veteran was seen by Dr. D. at Jersey Shore University Medical Center for left knee pain and MRI testing revealed degenerative change within the meniscus and joint effusion.  Subsequently, the Veteran reported intermittent painful locking.  As the Veteran has only reported episodes of intermittent locking and the evidence does not otherwise show that the Veteran has frequent episodes of locking and as the painful motion is already contemplated by the rating for limitation of motion, a separate evaluation under Codes 5258 or 5259 is not warranted.  

The Veteran has also been awarded separate evaluations for recurrent subluxation of the knees from, which are assigned 10 percent evaluations.  The AOJ assigned an effective date of April 29, 2014, corresponding to a VA examination conducted on that date.  However, upon resolving any doubt in the Veteran's favor, the Board concludes that there is evidence of recurrent slight subluxation/impairment of the patellae during the entire period on appeal.  In this regard, a November 2005 MRI revealed a patellar tracking abnormality bilaterally and lateral subluxation of the patella on the left.  A private medical record from August 2006 noted that there was evidence of some lateral subluxation of the right patella.  An April 2007 record of Dr. DePaola noted that he thought her left knee problem may be due to subluxation.  He noted that upon looking at her MRI, the patella does appear to be subluxated laterally.  In February 2008, the Veteran complained of instability and giving way.  A VA physical therapist noted in October 2009 that the Veteran's patellae were hypermobile with apprehension.  November 2009 VA MRI results indicated that she had lateral subluxation of the right knee with respect to the femur of 1.8 cm.  There was also lateral subluxation of the patella on the left with respect to the femur of 1.7 cm.  A November 2011 VA treatment record notes that there was lateral subluxation.  In May 2012, the Veteran complained that her knees were giving out without warning.  The Board recognizes that VA examiners in March 2008 and July 2013 did not find evidence of subluxation.  The examiner in March 2008 found no patellar laxity.  He also indicated that the last subluxation on the left was in 1993 and the last subluxation on the right was prior to that.  However, this information is inconsistent with the medical records, including the November 2005 MRI report.  He also did not address her reports of instability.  Similarly, the July 2013 examiner found there was no evidence or history of recurrent patellar subluxation/dislocation but did not reconcile that determination with her complaints of instability and the medical evidence of record reflecting bilateral subluxation.  Accordingly, the Board finds those examinations deficient with respect to the subluxation aspect of the claims and that the evidence is at least in equipoise as to whether the Veteran has had bilateral slight subluxation for the entire period covered by the claim that is prior to April 29, 2014.  The 2014 examiner specifically addressed the Veteran's reports of instability and giving way and noted that she has a highly mobile patella with patella apprehension test positive.  Although there was no instability of the knee, what the Veteran referred to as "instability" was buckling of the knee which is common with this type of condition.  

With respect to the evaluation of subluxation, the Board notes that the current 10 percent rating contemplates slight impairment.  A higher evaluation requires moderate impairment as the result of recurrent subluxation or lateral instability.  Such is not shown by the record.  Rather, the May 2014 VA examiner characterized this manifestation of the Veteran's knee disability as slight.  The medical evidence does not indicate that she has had moderate or severe subluxation during the pendency of her claim.  While the Veteran is competent to report that she has instability and giving way, the most probative evidence as to the severity of the disability in terms of the rating schedule is the results of testing which was done to ascertain the severity of the condition.  The testing revealed no greater than slight subluxation bilaterally.  Moreover, tests for instability have repeatedly been negative.  Thus, there is no basis upon which to assign a higher evaluation.

The Board accepts that the Veteran has experienced functional impairment, pain, and pain on motion.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology and reports of flare-ups to be credible and has considered the functional impact of the Veteran's pain.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for higher evaluations under diagnostic codes pertinent to the knee when considering such factors as pain, weakness, fatigue, lack of endurance and incoordination.  The Veteran's additional limitation on repetitive use has already been considered.  The 2014 examiner opined that there was no additional loss of range of motion or joint function due to pain, fatigue, or lack of endurance with regards to the bilateral knees.  In essence, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the evaluations currently assigned are appropriate.

	Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's knee disabilities with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, to include any interference with employment.  In particular, she has pain and tenderness, limitation of motion, meniscus abnormality and patellar subluxation.  The knee disability rating categories by their general nature contemplate any possible knee symptomatology; therefore, it cannot be said to not contemplate this Veteran's symptoms. 

In short, there is nothing in the record to indicate that the Veteran's right knee disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Temporary Total Evaluation

The Veteran seeks a temporary total rating for convalescence for the period following left knee surgery performed at a non-VA facility in December 1994.  In September 2005, the Veteran's representative submitted a request for consideration of a total evaluation for the period from December 1994 to May 1995, when the Veteran was convalescing from the surgical procedure.  

Applicable criteria provide that a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager. 38 C.F.R. § 4.30(b).

Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  Recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id.  (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total evaluation for convalescence is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  

Prior to January 1989, the provisions of 38 C.F.R. § 4.30 specifically provided that a claim filed under this regulation should be considered under the regulations governing effective dates for increased benefits. See 38 C.F.R. § 4.30 (1988) ("Subject to Veterans Administration regulations governing effective dates for increased benefits, where the report at hospital discharge indicates entitlement [to convalescence . . . .]."). That wording had been in effect from 1964 through January 29, 1989. The changes made in January 1989 were proposed in May 1988. See 53 Fed. Reg. 18,099-18,102 (May 20, 1988). There, VA proposed to change the provisions of this regulation for the purpose of "broaden[ing the] definition of surgery for assignment of a temporary total evaluation under § 4.30." Id. under "Summary." In reading through the reasons for why it was making changes to this regulation, there was no indication (1) why the wording regarding considering this claim as one for increase was removed or (2) that VA somehow found that a claim under § 4.30 was not a claim for increase for effective date purposes. In other words, VA was silent as to why such wording had been removed. The changes made did not impact the fact that this regulation pertained to seeking benefits for convalescence, but rather (as stated by VA) broadened what constituted treatment prior to entitlement to convalescence. Specifically, VA wrote the following in its proposal to change this regulation:

A perceptible increase is noted in the use of outpatient surgical clinics rather than hospitals, with convalescence being accomplished at home. The current structure of § 4.30 requires post hospital convalescence and hospital discharge for the assignment of a temporary total evaluation following surgery. These technical requirements act as a bar to assigning a temporary total evaluation when surgery is performed in other than a hospital setting and a significant period of convalescence is required at home. We propose to amend § 4.30 to make it applicable to outpatient surgery when a significant period of convalescence is required. A change to § 3.401(h)(2) will be forthcoming to include outpatient surgery. We also propose to amend § 4.30 by providing that a minimum of one month of convalescence be required for assignment of a temporary total evaluation.

Id. at 18,100.

This is the explanation for why changes were being proposed to the regulation. There is no indication that VA had decided that such claims should no longer fall under consideration of an increased rating claim for effective date purposes, but rather that VA was no longer requiring hospitalization prior to being entitled to convalescence. Thus, the substance of the regulation, which is about compensating a claimant on a temporary basis for being unable to return to work following surgical treatment, did not change in January 1989. In other words, VA did not explicitly state that the wording pointing out that such claim was one for increase for effective date purposes was no longer applicable. It would seem that if such was the case, VA would have felt compelled to point that out in removing the wording. The fact that the old provisions indicated this claim was a claim for increase for effective date purposes and the fact that VA did not indicate that was no longer the case when they revised the regulation is another basis the Board finds it is reasonable to conclude that a claim for benefits under § 4.30 falls under a claim for increase for effective date purposes.

Also, while not precedent, in an April 2012 Memorandum Decision, the Court addressed a claim for entitlement to a temporary total convalescence rating following surgery where, as here, the veteran in that case had filed a claim for such benefit more than one year after the hospitalization for his heart (which was service connected).  See Wilson v. Shinseki, 2012 WL 1511699.  The Court has stated that citing to a Memorandum Decision can be used for persuasiveness.  Bethea v. Derwinski, 2 Vet. App. 252, (1992) (memorandum decision may be cited or relied upon for any persuasiveness or reasoning it contains). For background purposes, the veteran in that case had been hospitalized in December 2007 for four days for his service-connected heart disability.  He filed a claim for convalescence in January 2009, more than one year after being discharged from the hospital.  The Board had concluded in its decision, "No benefit could be paid because entitlement had ended prior to the effective date. 38 C.F.R. § 3.400(o). Thus, as a matter of law, payment of a temporary total rating for convalescence must be denied."

In addressing this claim, the Court wrote, in part:

A convalescent rating of 100% will be assigned if the treatment of a service-connected disability results in a surgery necessitating at least one month of convalescence. 38 C.F.R. § 4.30(a)(1) (2011).  Entitlement to a temporary total convalescence rating arises on the date the veteran enters the hospital.  38 C.F.R. § 3.401(h)(2) (2011).  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date." 38 U.S.C. § 5110(b)(2).  Therefore, if an application for a temporary convalescent rating is received more than one year after entitlement arises, no increase is available. See id.

It is not disputed that the appellant entered the hospital on December 13, 2007, and, at that time, became entitled to a temporary total convalescence rating. R. at 244; 38 C.F.R. § 3.401(h)(2). The appellant, who received his treatment at a private medical facility, submitted his claim to VA on January 30, 2009. R. at 244-45, 275. Thus, the earliest effective date of his claim would be January 30, 2008, more than one month after his temporary disability increase was ascertainable. 38 C.F.R. § 3.157(a), (b)(2) (2011); 38 C.F.R. § 3.400. As the appellant's application for an increase was received more than one year after the date entitlement arose, VA cannot, as a matter of law, award a temporary total convalescence rating. 38 U.S.C. § 5110(b)(2).

In that decision, the Court did not cite to any authority for its determination that a claim for entitlement to convalescence under § 4.30 should fall under a claim for increase for effective date purposes.  It appears the Court did not feel that such determination was in question, and the judge made a finding that, "Single-judge disposition is appropriate."  See slip opinion on page 1 citing to Frankel v. Derwinski, 1 Vet. App. 23, 25-26 (1990).  In the Frankel case, the Court had laid out the circumstances upon which a single-judge disposition was appropriate, which are as follows:

The case on appeal is of relative simplicity and 
1. does not establish a new rule of law; 
2. does not alter, modify, criticize, or clarify an existing rule of law; 
3. does not apply an established rule of law to a novel fact situation; 
4. does not constitute the only recent, binding precedent on a particular point of law within the power of the Court to decide; 
5. does not involve a legal issue of continuing public interest; and 
6. the outcome is not reasonably debatable,

Id.  Thus, the judge in the Wilson case did not feel that the Board's conclusion met any of these criteria. Id.; see also Bethea, 2 Vet. App. at 254 ("A single-judge summary disposition or order is, accordingly, based on clear authority already known."). The facts in Wilson are almost identical to the facts in this case.  Again, while not a precedential decision, such decision is persuasive, see Bethea, 2 Vet. App. at 254, in the Board's conclusion that a claim for convalescence should be considered a claim for increase for effective date purposes.

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date.  38 U.S.C.A. § 5110(b)(3).  In this case, the Veteran submitted her claim of entitlement to a temporary total evaluation in September 2005, more than 10 years after undergoing the left knee surgical procedure that required a period of convalescence.  There are no records that could be construed as an earlier informal claim for benefits and the private treatment records reflecting left knee surgery were not received by VA until February 19, 2008.  See 38 C.F.R. § 3.157 (2014).  

There is no basis upon which to award the additional benefit sought, as basic entitlement to that benefit expired when convalescence for the December 1994 left knee surgery was no longer necessary.  In essence, the Veteran did not submit a timely application for benefits under § 4.30, and her appeal must regrettably be denied on that basis.


ORDER

Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right knee is denied.

Entitlement to a separate 10 percent evaluation for subluxation of the right knee for the period prior to April 29, 2014 is granted, subject to the regulations controlling the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for subluxation of the right knee is denied.

For the period covered by the claim that is prior to February 18, 2007, an evaluation of 40 percent for osteoarthritis of the left knee is granted, subject to the regulations controlling the payment of monetary benefits.

For the period from February 18, 2007, an evaluation in excess of 10 percent for osteoarthritis of the left knee is denied.

For the period prior to April 29, 2014, a 10 percent evaluation for subluxation of the left knee is granted, subject to the regulations controlling the payment of monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for subluxation of the left knee is denied.

The Veteran's claim of entitlement to a temporary total rating following knee surgery in December 1994 was untimely.




______________________________________________
S. S. TOTH
Veterans Law Judge
Board of Veterans' Appeals




____________________________	               ___________________________
       MICHAEL E. KILCOYNE		         ERIC S. LEBOFF
           Veterans Law Judge	                 Veterans Law Judge 
       Board of Veterans' Appeals	              Board of Veterans Appeals



Department of Veterans Affairs


